PER CURIAM:
The opinion is modified by deleting the following language (p. 1255):
Once the existence of a conspiracy is shown only slight evidence is required to warrant submitting to the jury the question of a particular defendant’s membership. See, e. g., U. S. v. Baldarrama, 566 F.2d 560, 566 (CA5, 1978).
The petitions for rehearing filed by Edward Raymond LeCompte, William Alonzo Johnson, Jr., Joseph Harold Johnson, Priscilla Scott and Mike. Clemones are DENIED, and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the petitions for rehearing en banc are DENIED.
The petition for panel rehearing filed by Kathy Hatmaker is DENIED.